Title: To George Washington from Udny Hay, 16 December 1784
From: Hay, Udny
To: Washington, George



Sir,
New York 16th December 1784

In the fullest confidence that your Excellencys love of Justice will induce you to forgive the trouble of this Letter, I shall without further hesitation enter at once on the subject thereof.
My Brother Charles Hay was, with some circumstances of extreme rigour, confined in Canada in a common Jail upwards of three years on suspicion of treasonable Practices; When Governour Haldeman was by the Secretary of State in England ordered either to release or exhibit specifick charges against

him, the three following were transmitted by the Governours order, viz:
⟨1⟩st That he was suspected of corresponding with the Rebels by message or otherwise.
⟨2⟩nd That he was formerly connected in trade with a Brother who was now in high office with the Rebels.
⟨3⟩d That he was known to be an arrant Rebel at his Heart.
As my Brother is determined to seek redress in England, and as none but the first of these charges can possibly be supposed to have any weight even with a prejudiced Jury, he being at the same time conscious that this charge, if attempted to be supported at all, can only be so either by Witnesses of a known infamous Character or by very slender circumstantial Evidence, he has been advised to counteract such an attempt by the best negative proof which the nature of the case will admit of. I have therefore made an affidavit and Governour Clinton and General Greene have been so oblidging as give certificates Copies of all which I have enclosed for your perusal, and must now take the liberty of requesting your Excellency will be so good as add one from yourself and transmit it to Charles Hay at Mr John Thompsons Merchant, Cheswick, near London.
Permit me to wish that your Excellency and Lady may long enjoy that tranquillity and domestick happiness, without the smallest interruption, which the world seems pleased in your having already tasted, and which even your late public Enemies do not hesitate to confess you have so justly merit a continuation of, and believe at same time that I am with the most sincere and Heart-felt Gratitude, Your Excellencys, most obedient and most humble Servant

Udney Hay

